Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered June 1, 1998, convicting defendant upon his plea of guilty of two counts of the crime of rape in the first degree.
Defendant pleaded guilty to two counts of rape in the first degree in satisfaction of a seven-count indictment and was sentenced to concurrent prison terms of 8 to 16 years in accordance with a plea agreement. During the course of the plea allocution, defendant admitting having sexual intercourse with two girls who were less than 11 years old. On appeal, defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and the briefs submitted by defense counsel and defendant, pro se, we agree. The record discloses that defendant entered a voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Graffeo, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment affirmed, and application to be relieved of assignment granted.